Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claims 1-30 received on 1/6/2021 have been examined, of which claims 1, 11 and 18 are independent.

Claim Objections
Claims 23 are objected to because of the following informalities:  Claim 23 recites “SCS” without specifying full form (subcarrier spacing) within claim dependency. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 17, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 
Claims 13 and 14, each depends on claim 11 and recites “the identified SFIs”, which has lack of antecedent basis in the claim, and unclear what it refers to. Claim 11 refers to selected one or more candidate values for the SFI, however, it is not clear if they are same as identified SFIs. It is noted the claim 12 recites the limitation for “identifying one or more SFIs”, however the claims 13-14 do not depend on claim 12. 
 
Claim 17 recites “the communication mode associated with the first symbol index”, which has improper antecedent basis and unclear. The claim 12 recites “the first communication mode associated with first symbol index” and claim 17 recites “communication mode associated with a third symbol index”, which makes it unclear to which limitation is further limited.  
 
Claim 28 recites “the SFI for the first UE”, which is preceded by “the first SFI for the first UE” and “an SFI for the second UE”. It is unclear, which SFI is further limited. 
 
Claim 30 recites “the communications between the first base station and the first UE” and “the communications between the second base station and the second UE”. However, claim 18 recites communications between first BS-second UE and second BS-first UE. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Estevez et al. (US 2021/0084655) in view of Yi et al. (US 20200288482)

 Regarding claim 1, Estevez teaches a method of wireless communication performed by a first user equipment (UE) (fig 1, abstract: the method comprises determining a beam pair link (BPL) 30 between the first TRP 10A and the first UE device 20A and a transmission path therebetween, based at least in part on cross-link interference (CLI) from the transmission between the second TRP 10B and the second UE device 20B; Para 21 describes first UE determining parameter), the method comprising: 
determining one or more preferred values for a first communication parameter comprising one of a first beam direction or a first slot format index (SFI) (Para 170, 176: at S61, and s71, all SRS/PRACH resources from RRC configured pool are loaded; Para 101-102 describe beams are associated with RRC configured pool; the reference does not directly indicate the preferred beam or beam pair, but refers to beams and resources associated with the beams in the pool, where all the SRS/PRACH resources are associated with respective beams in the pool before removal of the harmful beams, and considered as preferred values); 
receiving one or more candidate values for the first communication parameter, the one or more candidate values being based at least in part on communications between a second UE and a first base station (Para 169-181: steps s62-63, fig 6 and s72-73, fig 7: signal of “harmful” beams is detected with or without RRC configuration based on cross-link interference (CLI), and removing the beams from the resource pool and corresponding SRS/PRACH resources are released; Para 112, fig 1: the system 1 is arranged to determine a beam pair link (BPL) 30 between the first TRP 10A and the first UE device 20A and a transmission path therebetween, based at least in part on cross-link interference (CLI) from transmission between a second TRP 10B and a second UE device 20B); 
selecting a first value among the one or more preferred values based at least in part on the received one or more candidate values (Para 172-179: the signaled harmful beams are removed from the pool and beam sweeping using the beams in the pool is conducted for UL (or DL) beam management); and 
initiating communications with a second base station using the first value for the first communication parameter (Para 21: in one example, there is provided a first user equipment (UE) device arranged to communicate with a first transmission/reception point (TRP), wherein the first UE device is further arranged to determine, at least in part, a beam pair link (BPL) between the first TRP and the first UE device and a transmission path therebetween, based at least in part on cross-link interference (CLI) from transmission between a second TRP associated with a second UE device; remaining beams in pool as described in Para 169-180).

Estevez teaches data communication and beam pair link selection between UE and TRP based on cross-link interference caused by communication between another UE and TRP pair. The reference teaches in fig 6-7, that UE first loads all the RRC configured resources from the pool, determines the harmful beams based in cross-link interference information, removes the beams and corresponding resources for SRS/PRACH from the pool and performs the beam sweeping using the beams remaining in the pool. Here, initial loading from pool is considered as UE’s preferred values, receiving information and removing harmful beams is considered as receiving candidate values, and the beam sweeping using remaining beams in pool is considered as selecting the value based preferred and received value. It is noted above that the reference specifies loading of SRS/PRACH resources corresponding to beams in pool, but does not specify loading of beams. Yi is directed to a common physical downlink control channel (PDCCH) design for NR, where the group or cell common signaling may be used to indicate resource direction between downlink and uplink, and also indicate other information related to UE assumptions on measurements, transmission, and control/data monitoring (para 9). 

Yi further teaches, determining one or more preferred values for a first communication parameter comprising one of a first beam direction or a first slot format index (SFI) (Para 174: a UE may be configured with multiple control resource sets. Each control resource set may be mapped to one or more OFDM symbols where a UE expects to monitor the configured beam. In other words, multiple beams may be configured to the multiple resource sets. For each beam, the maximum or minimum size may be known or prefixed or semi-statically configured and a UE may expect to monitor multiple of this). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine data communication and beam pair link selection between UE and TRP based on cross-link interference as taught by Estevez with handling group common and UE-specific configuration for resources as taught by Yi for the benefit of efficiently defining group common or cell common broadcast channel for NR as taught by Yi in Para 12.

 Regarding claim 2, Estevez further teaches wherein the one or more candidate values are received from the second base station or the first base station (para 177-180: step s72-73, RRC reconfiguration is received with signaled harmful beams,  the NW can configure the candidate SRS transmission beam set and eliminate those harmful SRS transmission beams that will cause significant cross link interference from the set, it can be done in semi-persistent way that that a RRC reconfiguration signal can be sent to remove certain transmission direction(s); the network as shown in fig 1 has base stations 10A and 10B).

 Regarding claim 3, Estevez further teaches wherein the receiving comprises: transmitting an indication of the one or more preferred values to the second base station, the one or more candidate values being received responsive to the indication (Para 30, 85, 88: reporting measurements of the measuring the CLI; Para 180: from the UE-to-UE interference measurement reports obtained from previous CLI management operation, the ‘harmful’ SRS transmission beams causing major interference from the aggressor UE device can be identified).

 Regarding claim 4, Estevez further teaches wherein the indication includes a listing of the one or more preferred values (Para 180: from the UE-to-UE interference measurement reports obtained from previous CLI management operation, the ‘harmful’ SRS transmission beams causing major interference from the aggressor UE device can be identified).

 Regarding claim 5, Estevez further teaches wherein the indication includes a listing of values for the first communication parameter other than the one or more preferred values (Para 180: from the UE-to-UE interference measurement reports obtained from previous CLI management operation, the ‘harmful’ SRS transmission beams causing major interference from the aggressor UE device can be identified).

 Regarding claim 10, Estevez further teaches selecting a value for a second communication parameter to be used for the communications with the second base station based at least in part on the first value for the first communication parameter, the second communication parameter comprising one of a second beam direction or a second slot format index (SFI) (in fig 6-7, Para 169-180, UE first loads all the RRC configured resources from the pool, determines the harmful beams based in cross-link interference information, removes the beams and corresponding resources for SRS/PRACH from the pool and performs the beam sweeping using the beams remaining in the pool; Para 181: determining the beam pair link (BPL) between first TRP and first UE based on CLI).


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Estevez et al. (US 2021/0084655) in view of Yi et al. (US 20200288482) in further view of Chae et al. (US 20210058914) 

 Regarding claim 6, Estevez in view of Yi teaches the limitations of the parent claims. Chae is directed to synchronous beam discovery in D2D communication. 

Chae further teaches wherein the one or more candidate values are received from the second UE via a sidelink channel (abstract: a method by which a terminal transmits a beam discovery signal in a wireless communication system includes: allowing a first terminal having acquired a sidelink synchronization to select a beam discovery resource from a beam discovery resource pool; and transmitting the beam discovery signal by using the beam discovery resource, wherein the selected beam discovery resource is different from the beam discovery resource selected by a second terminal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine data communication and beam pair link selection between UE and TRP based on cross-link interference as taught by Estevez and Yi with handling sidelink beam resource selection at first UE based on resources from second UE as taught by Chae for the benefit of efficiently discovering a beam in device-to-device (D2D) communication as taught by Chae in abstract.

 Regarding claim 7, Estevez in view of Yi fails to teach, but Chae further teaches transmitting an indication of the one or more preferred values to the second UE via the sidelink channel (abstract: a method by which a terminal transmits a beam discovery signal in a wireless communication system includes: allowing a first terminal having acquired a sidelink synchronization to select a beam discovery resource from a beam discovery resource pool; and transmitting the beam discovery signal by using the beam discovery resource, wherein the selected beam discovery resource is different from the beam discovery resource selected by a second terminal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine data communication and beam pair link selection between UE and TRP based on cross-link interference as taught by Estevez and Yi with handling sidelink beam resource selection at first UE based on resources from second UE as taught by Chae for the benefit of efficiently discovering a beam in device-to-device (D2D) communication as taught by Chae in abstract.

 Regarding claim 8, Estevez further teaches wherein the indication includes a listing of the one or more preferred values (Para 180: from the UE-to-UE interference measurement reports obtained from previous CLI management operation, the ‘harmful’ SRS transmission beams causing major interference from the aggressor UE device can be identified).

 Regarding claim 9, Estevez further teaches wherein the indication includes a listing of values for the first communication parameter other than the one or more preferred values (Para 180: from the UE-to-UE interference measurement reports obtained from previous CLI management operation, the ‘harmful’ SRS transmission beams causing major interference from the aggressor UE device can be identified).


Allowable Subject Matter

 Claims 11-12, 15-16, 18-22, 24-27 and 29 are allowed.
 Claim 23 is objected as described above. 
 Claims 13-14, 17, 28 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20210051655): resolving slot format conflicts for wireless systems: the UE may determine a slot format configuration based on the received semi-static and dynamic slot format configurations (abstract)
Deng et al. (WO 2019160973): A wireless transmit receive unit (WTRU) may receive a configuration message including a set of common sidelink reference signals and a list of available resources (i.e, a pool) for a particular direction or beam type. 
Yang et al. (US 20190364449): an interference processing method. The method includes that: a transmission apparatus obtains first indication information; and the transmission apparatus performs transmission on a particular resource according to the first indication information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/17/2022